Name: Council Regulation (EEC) No 1553/79 of 24 July 1979 fixing rice prices for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/ 10 Official Journal of the European Communities 26. 7. 79 COUNCIL REGULATION (EEC) No 1553/79 of 24 July 1979 fixing rice prices for the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 552/79 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the markets and prices policy, based on modernized farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is inte ­ grated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas the intervention price for paddy rice must be fixed at a rate which takes account of the guidance to be given to rice production , of its use and of the improvement of farm incomes ; Whereas the target price for husked rice should be derived from the intervention price for paddy rice, in accordance with the criteria set out in Article 4 (3) of Regulation (EEC) No 1418/76 ; Whereas the application of the criteria for the fixing of the different prices and the application of the measures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated herein , HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the rice prices shall be as follows : (a) intervention price : paddy rice : 218-58 ECU per tonne ; (b) target price : husked rice : 382-28 ECU per tonne . Article 2 This Regulation shall enter into force on 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS ( ») OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) See page 9 of this Official Journal . (3 ) OJ No C 93, 9 . 4 . 1979 , p. 49 . (4) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal).